1 F.3d 1235
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Gene Ellis WILLIAMS, Petitioner.
No. 93-8044.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 9, 1993.

On Petition for Writ of Mandamus.
Gene Ellis Williams, Petitioner Pro Se.
PETITION DENIED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Gene Ellis Williams has filed a petition for writ of mandamus to compel the district court to act on his civil rights complaint.  Williams filed his complaint in August 1992.  In January 1993, the district court entered a pre-trial order for a discovery schedule.  We hold that the delay in the district court has not been unreasonable.  Therefore, although we grant Williams's motion to proceed in forma pauperis, we deny his petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED